Citation Nr: 0820341	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right hip, status-post hip replacement.

2.  Entitlement to service connection for degenerative 
arthritis of the left knee, claimed as secondary to 
degenerative arthritis of the right hip, status-post hip 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
October 1957.  The veteran also served in the Air Force 
Reserves until November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1986 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.   

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

(The Board finds that the claim for service connection for 
degenerative arthritis of the left knee, claimed as secondary 
to the claimed right hip disability, is inextricably 
intertwined with the hip disability.  Because the hip issue 
is being remanded, adjudication of the left knee claim must 
be deferred pending the outcome of the right hip issue.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).)


REMAND

The veteran contends that his degenerative arthritis of the 
right hip, which resulted in hip replacement surgery, is 
etiologically related to an aircraft accident he was in while 
on active duty in April 1957.  He also contends that he has 
degenerative arthritis of the left knee that is secondary to 
his right hip disability.  

The veteran's service medical records (SMRs) indicate that he 
was seen the same day as the accident and was found to be 
uninjured.  His separation examination is completely negative 
as regards any complaint or abnormality regarding either his 
right hip or his left knee.  In testimony at a March 2008 
hearing before the undersigned Veterans Law Judge, the 
veteran averred that Dr. Robert G. Thompson, the surgeon who 
performed surgery on his hip in 1968, suggested to him that 
his hip disability was a result of the accident.  The veteran 
also testified that he had given Dr. Thompson some paperwork 
that he was asked to complete and send to the Air Force 
Reserve Personnel Center in Denver, Colorado regarding his 
hip disability.  The veteran contends that it was this 
paperwork the resulted in his being medically retired from 
the Air Force Reserves, and suggests that this paperwork will 
support his claim.  

In written correspondence dated in April 2008, the veteran 
stated that he had contacted the National Personnel Records 
Center (NPRC) and requested a copy of Dr. Thompson's report.  
The veteran wrote that NPRC told him that the report was not 
in their files, and was on loan to VA.  The veteran requested 
that VA provide a copy of the report to him.  

The veteran's case file does not contain any documents from 
Dr. Thompson.  The Board notes that the veteran's SMRs, 
obtained from NPRC in July 2005, are of record.  However, the 
SMRs contain only the medical and dental records associated 
with the veteran's active duty period.  The report the 
veteran avers that Dr. Thompson sent to the Air Force Reserve 
Personnel Center, though medical in nature, is related to a 
personnel matter, and thus would more logically be a part of 
the veteran's personnel record as opposed to his SMR.  Since 
the Air Force Reserve Personnel Center is the custodian of 
all personnel records related to retired reserve Air Force 
officers, the Board will remand in order to obtain the 
veteran's personnel record from the Air Force Reserve 
Personnel Center.  

The Board also notes that the veteran has not been apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board therefore will 
also remand for that purpose.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is completed.  
Specifically, the Board notes that the 
veteran has not been advised of the 
criteria for assignment of disability 
ratings and for award of an effective 
date.  Dingess/Hartman, supra.  

2.  The RO should obtain the veteran's Air 
Force Reserve personnel records from the 
Air Force Reserve Personnel Center in 
Denver, Colorado.  The request to that 
agency should specify that VA is 
specifically seeking the paperwork 
submitted by Dr. Robert G. Thompson in 
1968 that is said to be related to the 
veteran's right hip disability.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



